Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
  Response to Amendment

2. 	Applicant’s “Amendment and Request for Reconsideration” filed on 12.22.2020 has been considered.

3.	Applicant’s response by virtue of amendment to the claims did not overcome the Examiner's rejection under 35 USC §101.

4. 	Claims 1, 2 have been amended, claims 3-6 have been canceled, and claims 7-9 have been previously withdrawn. Therefore, claims 1 and 2 remain pending in this application.
Claim Rejections - 35 USC § 101

5.	35 U.S.C. 101 reads as follows:

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 and 2 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter, i.e., an abstract idea, and because the claim(s) as a whole, considering all claim elements both individually and in combination, do not integrate the abstract idea into a practical application or amount to significantly more than just an abstract idea. The claims are directed to an abstract idea. 

Exemplary claim 1 recites the following abstract concepts that are found to include “abstract idea”:

Limitation 1: collecting and evaluating an aggregate demand for the food product within a particular time frame; 
 
Limitation 2: using the aggregate demand for the food product collected and evaluated by the facility demand system to initiate the pre-preparation of the food product for a future time frame.

This is considered to be a mental process or a certain method of organizing human activity (i.e., an idea of itself and/or certain method of organizing human activity).  

an idea 'of itself'" is used to describe an idea standing alone such as an uninstantiated concept, plan or scheme, as well as a mental process (thinking) that "can be performed in the human mind, or by a human using a pen and paper." Collecting and evaluating an aggregate demand for the food product within a particular time frame; using the aggregate demand for the food product collected and evaluated by the facility demand system to initiate the pre-preparation of the food product for a future time frame (collecting information, analyzing collected information, displaying certain results), are considered collecting information, analyzing, and displaying certain results of the collection and analysis, which has been identified by the Federal Circuit as an abstract idea (see Electric Power Group, LLC, v. Alstom., (Fed. Cir. 2016)).  

The phrase, “certain methods of organizing human activity” is used to describe concepts relating to interpersonal and intrapersonal activities, such as managing relationships or transactions between people; advertising, marketing, and sales activities or behaviors. Collecting and evaluating an aggregate demand for the food product within a particular time frame; using the aggregate demand for the food product collected and evaluated by the facility demand system to initiate the pre-preparation of the food product for a future time frame, are considered tailoring content based on information about the Intellectual Ventures I LLC v. Capital One Bank., (Fed. Cir. 2015)).  

The claims recite concepts similar to those found to be abstract in Electric Power and Intellectual Ventures, thus, the claims are directed to concepts found to be abstract.

Regarding independent claim 1, the additional element(s) or combination of elements in the claim(s) other than the abstract idea per se (i.e., using a food distribution system for pre-preparation of a food product) fails to integrate the abstract idea into a practical application. The dependent claims are considered to be part of the abstract idea above and merely act to further limit it.  Regarding the dependent claims, the additional element(s) or combination of elements in the claim(s) other than the abstract idea per se (i.e., performing various steps with the food distribution system) fails to integrate the abstract idea into a practical application.  In the examiner’s view, these elements are not sufficient to integrate the abstract idea into a practical application because they are recited at such a high level of generality that they amount to nothing more 

reflect an improvement to the functioning of a computer, another technology, or another technical field, 

implement the judicial exception with or in conjunction with a particular machine or manufacture that is integral to the claim, 

effect a transformation of a particular article to a different state or thing, or 

apply the judicial exception in some meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.

Under Step 2A 
Regarding independent claim 1, the additional element(s) or combination of elements in the claim(s) other than the abstract idea per se amount(s) to no more than: mere instructions to implement the idea on a computer functioning in a standard mode of operation or matters that are collecting, evaluating, using, initiate”, and etc. The dependent claims are considered to be part of the abstract idea above and merely act to further limit it. In the dependent claims, the additional element(s) or combination of elements in the claim(s) other than the abstract idea per se amount(s) to no more than: mere instructions to implement the idea on a computer functioning in a standard mode of operation or matters that are routine and conventional in the field.

Under Step 2B 
Dependent claim 2 do not add “significantly more” to the abstract idea. The dependent claims recite additional functions that describe the abstract idea and only generally link the abstract idea to a particular technological environment.

Viewed as a whole, these additional claim elements do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claims integrate the abstract idea into a practical application or amount to significantly more than the abstract idea itself. Therefore, the claims are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter (see Alice Corp v CLS).

Claim Rejections - 35 USC § 103

7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


8.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Slater et al., Patent No.: US 10,617,321 in view of Fitzpatrick et al., Pub. No.: US 2006/0218057.

As per claim 1, Slater discloses a food distribution system for a facility for pre-preparation of a food product based on a predicted demand comprising: 

a demand detector system [read as: Some embodiments may further include one or more location detection systems (e.g., user interface units) that may determine and/or track location information, which may be communicated to one or more other systems (e.g., to the central computer system 106)] wherein the demand detector system further comprises:

a facility demand system capable of collecting and evaluating an aggregate demand for the food product within a particular time frame [see at least background of the invention and column 6: lines 29-39], and;

a demand detector manager capable of using the aggregate demand for the food product collected and evaluated by the facility demand system see column 3: lines 20-32].

Slater discloses all elements per claimed invention as explained above. However, Fitzpatrick, on the other hand, further discloses a real time food production management system and method [see at least the abstract]. As illustrated in figure 8, Fitzpatrick discloses individually depicts various functional elements constituting the buffer manager system 18 according to a preferred embodiment of the present invention. Furthermore, as illustrated in FIG. 8, the major elements (including software modules) in the buffer manager system 18 include the arrival detector 120, the demand predictor 122, the production manager 124, the component manager 126, the grill manager 128, and the data logger 130 [see at least ¶0234]. 

Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to incorporate the teaching of Fitzpatrick in order to provide a system and method of real-time electronic prediction and management of food product demand, especially in quick-service restaurant industry [see Fitzpatrick: summary of the invention]. 

As per claim 2, Slater does not explicitly disclose wherein said food distribution system further comprises: a visual demand detection system see at least ¶0143 (e.g. computer 20 may combine the visual detection of arriving consumers with a simulation of the restaurant's queue, either in an outdoor "drive thru" setting or indoors, (using, e.g., one or more of the queuing models 77-80) to predict when each consumer will arrive at an order panel (blocks 82, 83)), see at summary of the invention for future demand reference, see at least ¶0023 (e.g. one of the electronic sensors can be a color camera or an infrared camera), and ¶0059].

Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to incorporate the teaching of Fitzpatrick in order to provide a system and method of real-time electronic prediction and management of food product demand, especially in quick-service restaurant industry [see Fitzpatrick: summary of the invention].



Response to Arguments

10.	Applicant’s arguments with respect to claims 1 and 2 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion

11.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Garcia Ade whose telephone number is (571)272-5586.  The examiner can normally be reached on Monday - Friday.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian Zeender can be reached on 517-272-6790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Garcia Ade/Primary Examiner, Art Unit 3627                                                                                                                                                                                                        
GARCIA ADE
Primary Examiner
Art Unit 3687

























/GA/Primary Examiner, Art Unit 3627